NOTICE OF ALLOWANCE
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
Claims 1-10 are pending and subject to examination on the merits.

Priority
The instant application is a CON of US 16/821,682 (now US Patent 10,844,422) which is a CON of US 16/294,464 (now US Patent 10,633,690) which is a CON of US 15/714,210 (now US Patent 10,233,485) which is a CON of US 14/053,252 (now US 9777311) filed 14 October 2013 which is a CON of US 12/773,002 (now US 8557970) filed 03 May 2010 which claims priority to US Provisional 61/174,838 filed 01 May 2009.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 October 2020 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. All NPL and FOR documents can be located in the parent applications noted above.

Terminal Disclaimer
The terminal disclaimer filed on 07 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 8,557,970; 9,777,311; 10,233,485; 10,633,690 and 10,844,422 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Staple on 04 February 2022.
The application has been amended as follows: 

In the specification:  
Amend the as-filed specification (10/10/2020) as follows:
[0082] Protein primary structure (primary sequence, peptide sequence, protein sequence) is the sequence of amino acids. It is generally reported starting from the amino-terminal (N) end to the carboxyl-terminal (C) end. Protein secondary structure can be described as the local conformation of the peptide chain, independent of the rest of the protein. There are 'regular' secondary structure elements (e.g., helices, sheets or strands) that are generally stabilized by hydrogen bond interactions between the backbone atoms of the participating residues, and 'irregular' secondary structure elements (e.g., turns, bends, loops, coils, disordered or unstructured segments). Protein secondary structure can be predicted with different methods/programs, e.g., PSIPRED (McGuffin et al., Bioinformatics, 16:404 (2000)), PORTER (Pollastri et al., Bioinformatics, 21:1719 (2005)), DSC (King and Sternberg, Protein Sci., 5:2298 

[0090] Software for performing BLAST analyses is publicly available through the National Center for Biotechnology Information 
Attorney Docket: PRMG-33070/US-4/CONthreshold score T when aligned with a word of the same length in a database sequence. T is referred to as the neighborhood word score threshold (Altschul et al., J. Mol. Biol., 215:403 (1990)). These initial neighborhood word hits act as seeds for initiating searches to find longer HSPs containing them. The word hits are then extended in both directions along each sequence for as far as the cumulative alignment score can be increased. Cumulative scores are calculated using, for nucleotide sequences, the parameters M (reward score for a pair of matching residues; always > 0) and N (penalty score for mismatching residues; always < 0). For amino acid sequences, a scoring matrix is used to calculate the cumulative score. Extension of the word hits in each direction are halted when the cumulative alignment score falls off by the quantity X from its maximum achieved value, the cumulative score goes to zero or below due to the 

[00117] An Hidden Markov Model (HMM) based template library search (Karplus et al., Bioinformatics, 14:846 (1998)) was used to detect distantly related template structures using the SWISS-MODEL Template Identification Tool at 

[00121] A fold recognition method using the "GeneSilico meta-server" at 

In the Claims (01/05/2021):
41.  (Currently amended) 	A fusion protein comprising the modified luciferase polypeptide of claim 38 and a polypeptide of interest.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a polynucleotide encoding a polypeptide comprising an amino acid sequence with at least 60% sequence identity to SEQ ID NO: 1, which is an Oplophorous luciferase, having substitutions at the positions as noted in claim 36.  The closest prior art is Inouye et al. (2007, cited on IDS) which teaches a C164A substitution (which is not claimed) and does not demonstrate any enhancement of any features of the claims 38-43 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        07 February 2022